Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 14, 16-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner’s notes and suggestions: the claim features are too broad to specify the tissue information and how the steps of claim detect the types of tissue. E.g., many of techniques use biopsies or certain wavelength of light. 
	Examiner encourages applicant to schedule an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 14, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are presented here as questions:  	
1-	how does the surgical instrument detect characteristics of the grasped tissue?
2-	is there any biopsy/wavelength of light involved?
3-	does it relay on knowledge of a surgeon to detect characteristics of the grasped tissue?
4-	is there a pattern recognition involved detecting characteristics of the grasped tissue?
In light of the spec. page 5 lines 8-11 discloses a video from camera displays the tissue information, but does not specify how it recognizes the tissue types without using biopsies or certain wavelength of light.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al., US 2019/0090969 A1, hereinafter Jarc, and further in view of Devam et al., US 2016/0249989 A1, hereinafter Devam.
Claim 1. 
A method for displaying tissue information on a display screen comprising: (a) during a surgical procedure, capturing an image of an anatomical working site using a scope device and displaying the image on a display visible to a surgeon (see Jarc [0065] discloses a surgical procedure is performed on a first patient using TSS 850. An imaging device associated with TSS 850 captures images of the surgical site and displays the captured images as frames of a video on a display of surgeon's console 52. In one aspect, a medical person at surgeon's console 52 highlights or annotates certain patient anatomy shown in the displayed video using an input device of surgeon's console 52. An example of such an input device is left and right handgrip control inputs 36, 38, respectively, shown at FIG. 2, which is coupled to a cursor that operates in conjunction with a graphic user interface overlaid onto the displayed video. The graphic user interface can include a QWERTY keyboard, a pointing device such as a mouse and an interactive screen display, a touch-screen display, or other means for data or text entry or voice annotation/or speech to text conversion via a microphone and processor. Accordingly, the medical person can highlight certain tissue of interest in the displayed image or enter a text annotation); 
Jarc does not explicitly specify grasping tissue with a surgical instrument and, using the surgical instrument, detecting characteristics of the grasped tissue; and (c) in response to the detection of the characteristics in step (b), displaying indicia as an overlay on the grasped tissue or instrument in the displayed image, the indicia depicting the tissue information with the image on the display. 
However, Devam teaches grasping tissue with a surgical instrument and, using the surgical instrument, detecting characteristics of the grasped tissue (see fig. 11 at [0033] discloses displaying surgical targets and other pertinent medical and/or anatomical data in an augmented or virtual reality surgical environment); and (c) in response to the detection of the characteristics in step (b), displaying indicia as an overlay on the grasped tissue or instrument in the displayed image, the indicia depicting the tissue information with the image on the display (see [0035] discloses the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient), [0051] discloses while using a surgical overlay, audio and/or visual cues are given to the surgeon if they are approaching an area which has either been noted as an area to avoid or use caution. For example, if a surgeon is performing surgery on the intestinal tract and the scalpel is getting close to the patients' bowel, a visual and/or auditory proximity warning may be rendered to inform the surgeon that they have come too close. The warning could, for example, be a red area displayed in augmented reality. A recorded warning or warning sound could also be played, also see [0052-0062], See [0043] In order to visually track surgical instruments and other objects in the augmented reality space, the user can hold the instrument in a location visible to the camera and request that the software identify the instrument. Through user interaction it is determined whether the software has correctly identified the implement. When the user is satisfied that the implement is being correctly identified, they then indicate through a command—vocal or other user interface method—to track the identified instrument. Alternatively, a tracking marker can be attached to the instrument to be tracked and shown to the camera, then indicated to the software through a user interface to begin tracking the marker. Alternatively or additionally, one or more radio-frequency (RF) based tracking elements may be attached to or built into the instrument and engaged (e.g., Bluetooth pairing or other one-way or two-way communication link), at which point the software will begin tracking the tracking element(s)).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Devam into teachings of Jarc, because it’s beneficial to a patient during a surgery to identify the particular tissue to be examined and to be removed the same time. Also, by providing anatomical data in a virtual space, anatomy can be learned in three dimensions. This anatomical model can also include notes to be displayed to the user or users.

Claim 2. 
Devam and Jarc teach the method according to claim 1, wherein the image includes an image of the surgical instrument grasping the tissue within the working site, the indicia includes a graphical marking on the image of the surgical instrument. See [0060] discloses surgical instrument 520 can also contain stored (e.g., on a semiconductor memory associated with the instrument) information, which may be permanent or may be updatable by a surgical system configured to operate the surgical instrument 520. Accordingly, the surgical system may provide for either one-way or two-way information communication between the surgical instrument 520 and one or more components of the surgical system. Also see [0142] and figs. 21A-23B. Devam teaches in fig. 11 and at [0033] discloses displaying surgical targets and other pertinent medical and/or anatomical data in an augmented or virtual reality surgical environment.

Claim 3. 
Jarc teaches the method according to claim 2, where the graphical marking includes color shading or a pattern on at least a portion of the image of the surgical instrument. See [0065] discloses a medical person at surgeon's console 52 highlights or annotates certain patient anatomy shown in the displayed video using an input device of surgeon's console 52. Also see [0066-0067]. 

Claim 5. 
Devam and Jarc teach the method according to claim 1, wherein the surgical instrument has jaws and the graphical marking is displayed on the image of the jaws of the surgical instrument. See [0058] discloses the surgical instrument 520 is mechanically coupled to a third actuator, which controls third reaction of the surgical instrument such as opening and closing or a jaws end effector. Devam teaches in fig. 11 and at [0033] discloses displaying surgical targets and other pertinent medical and/or anatomical data in an augmented or virtual reality surgical environment.

Claim 6. 
Jarc teaches the method according to claim 1, wherein the tissue information is tissue type information, tissue pathology information, tissue metrics information, or information indicating the presence or absence of any such information. Jarc teaches in figs. 21A-23B.

Claim 7. 
Devam teaches the method according to claim 2, wherein the graphical marking indicates whether tissue information is available for tissue in contact with a portion of the surgical instrument. See [0054] discloses three dimensional anatomical models are displayed in a location where no actual model exists. In augmented reality, the model can optionally be overlaid over a marker or other positional indicator, or even at a fixed location relative to the user or users which may contain physical objects. The model is presented in three dimensions, and the display of the model can also be manipulated as outlined below.

Claim 8. 
Devam teaches the method according to claim 2, wherein the graphical marking represents tissue type, tissue pathology, or tissue metrics for tissue in contact with a portion of the surgical instrument. See [0101] FIG. 9 shows two separate HUD elements. One, a pulse rate for the patient, is anchored to the patient's location and remains in the same place in three dimensional space as the user moves about. The second, which includes the patient's name, age and blood type, is fixed to the bottom left corner of the view..

Claims 9 and 14 are rejected with similar reasons as set forth in claim 1, above. 
Claim 16 is rejected with similar reasons as set forth in claim 6, above. 
Claim 17 is rejected with similar reasons as set forth in claim 1, above. 

Claim 19. 
Jarc teaches the method of claim 9, wherein the indicia represents a degree of force applied to tissue by the surgical instrument. [0044] discloses position, force, and tactile feedback sensors (not shown) may be employed to transmit position, force, and tactile sensations from the surgical instruments 26 back to the surgeon's hands through the control inputs 36, subject to communication delay constraints. Also see [0055], [0090], [0140].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613